Citation Nr: 9915351	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  90-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving a sinus condition with 
headaches resulting from a cervical myelogram performed at a 
VA hospital in 1972.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1945 to 
November 1946 and December 1951 to December 1954.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 1989 rating decision by the New York, New 
York, Regional Office (RO), which denied a claim for 
entitlement to benefits pursuant to 38 U.S.C.A. § 351 
(subsequently renumbered as § 1151) for additional disability 
involving a sinus condition with headaches resulting from a 
cervical myelogram performed at a VA hospital in 1972.  In 
response to a hearing clarification letter sent by the RO in 
June 1990, appellant expressly stated that he did not want a 
hearing.  In January 1991, the Board remanded the case to the 
RO for additional evidentiary development.  In Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court or Court of Veterans Claims) 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151, on the grounds 
that that section of the regulation, which included an 
element of fault, did not properly implement the statute.  
The Board stayed readjudication of the appellant's § 1151 
benefits claim, and all such claims, pending further appeal 
of the Gardner case.  Subsequently, the Court's Gardner 
decision was affirmed by the United States Court of Appeals 
for the Federal Circuit (Court of Appeals) in Gardner v. 
Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and subsequently 
appealed to the United States Supreme Court (Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 513 U.S. 
115 (1994), 115 S. Ct. 552 (1994).  Thereafter, the Secretary 
of the VA sought an opinion from the Attorney General of the 
United States (Attorney General) as to the full extent to 
which benefits were authorized under the Supreme Court's 
decision.  On January 20, 1995, the Secretary received an 
opinion from the Department of Justice's Office of Legal 
Counsel.  On January 26, 1995, the Chairman of the Board 
announced the lifting of the Board's stay on the adjudication 
of cases affected by Gardner involving claims for benefits 
under 38 U.S.C.A. § 1151.  The RO subsequently denied the 
§ 1151 benefits appellate issue by a July 1995 rating 
decision, and in April 1999, the RO recertified the appeal to 
the Board.  

It is noted that additional evidence has recently been 
received at the Board, sent by the appellant.  This evidence 
is either redundant/duplicative of evidence already on file, 
or pertains to disabilities not herein at issue.  
Accordingly, remand pursuant to the provisions of 38 C.F.R. 
§ 20.1304 is not indicated.


FINDINGS OF FACT

1.  During August-October 1972 VA hospitalization, a cervical 
myelogram was performed and appellant underwent cervical 
spinal fusion due to cervical spondylosis.  None of the 
clinical evidence of record indicates that appellant incurred 
any chronic sinus disorder/headaches or complications 
attributable to said VA myelogram.  

2.  In a July 1995 written statement, a VA physician stated 
that he had reviewed appellant's medical records and 
concluded that there were no complications attributable to 
said VA myelogram.  

3.  Appellant has not shown, by competent evidence, that any 
additional disability involving a sinus condition with 
headaches resulted from a cervical myelogram performed at a 
VA hospital in 1972.  


CONCLUSION OF LAW

The claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability involving a sinus condition 
with headaches resulting from a cervical myelogram performed 
at a VA hospital in 1972 is not well grounded.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358(a)-(c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since 
appellant's § 1151 benefits claim in question was filed prior 
to October 1, 1997, the amendments to 38 U.S.C.A. § 1151 
implemented by section 422(a) of Pub. L. No. 104-204, the 
Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable.  See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).  

The threshold question to be answered is whether appellant 
has presented evidence of a well-grounded claim with respect 
to the appellate issue of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that "unlike civil actions, the Department of Veterans 
Affairs (previously the Veterans Administration) (VA) 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  If a well-
grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions by appellant, or on his 
behalf, as to the § 1151 claim are beyond the competence of 
the person(s) making the assertions, as will be explained.

It should be pointed out that the appellant and his 
representative have been informed by the RO that the claim 
was denied essentially due to the lack of competent evidence 
showing additional disability involving a sinus condition 
with headaches related to the VA treatment in question.  See 
in particular, the July 1995 rating decision and a February 
1999 Supplemental Statement of the Case.  Additionally, the 
February 1999 Supplemental Statement of the Case informed 
them of the legal requirement that a claimant submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded.  Thus, they had 
notice of the type of evidence needed for establishing a 
well-grounded claim.  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In Meyer v. Brown, 9 Vet. App. 425, 432 (1996), the Court 
held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis.  Cf. Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995)."  In Meyer, at 9 Vet. App. 434, the 
Court stated "a decision that a claim is not well grounded 
based on the evidence submitted is a perfectly [']proper['] 
decision for the Board to reach, and the Secretary is not 
required to seek any further development at that point in the 
absence of a well-grounded claim."  See Robinette, at 8 Vet. 
App. 77.  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996), wherein the Court explained that "[t]he Robinette 
opinion held that 38 U.S.C. § 5103(a) imposes an obligation 
upon the Secretary to notify an individual of what is 
necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  It does not 
appear that appellant informed the VA of the existence of any 
specific competent evidence that would render the § 1151 
claim well grounded.

For informational purposes, the RO's June 1989 rating 
decision denied appellant's § 1151 claim in question on the 
basis that the claimed sinus disorder with headaches had not 
resulted from negligent VA medical treatment.  That June 1989 
rating decision was primarily based upon a fault/negligence 
standard set forth in 38 C.F.R. § 3.358(c)(3), a section of 
the regulation implementing 38 U.S.C.A. § 1151 which the 
Court in Gardner invalidated on the grounds that that section 
of the regulation, which included an element of fault, did 
not properly implement the statute.  Subsequently, in a July 
1995 rating decision, the RO readjudicated and denied the 
§ 1151 benefits claim in question on the basis that any 
additional disability involving a sinus disorder had not 
resulted from VA medical treatment.  That July 1995 rating 
decision was not based upon a fault, negligence, or accident 
requirement.  

It is reiterated that on December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the Court of Veterans Claims and the Court of Appeals.  
Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General as to the full extent to which benefits 
involving claims under 38 U.S.C.A. § 1151 were authorized 
under the Supreme Court's decision.  Subsequently, a January 
20, 1995, memorandum opinion from the Office of the Attorney 
General advised that as to required "causal connection", 
the Supreme Court had addressed three potential exclusions 
from coverage under 38 U.S.C.A. § 1151.  The opinion 
explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself: if the intended 
connection is limited to "proximate 
causation"...then "remote 
consequences" of treatment may be 
excluded... and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third exclusion... 
unlike the first two, does not turn on 
the absence of a causal link between VA 
treatment and the injury in question.  
Rather, it seems to be premised on some 
theory of consent...What the 
Court...appears to have in mind...is not 
a naturally termed..."risk" at all, but 
rather the certainty or near-certainty 
that an intended consequence of 
consensual conduct will materialize.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability... disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

The provisions of 38 C.F.R. § 3.358, excluding section 
(c)(3), remained valid after Gardner.  See Brown, at 556 n.3.  
Subsequently, VA promulgated an amended rule 38 C.F.R. 
§ 3.358(c).  The provisions of amended 38 C.F.R. § 3.358, the 
regulation implementing that statute, provide, in pertinent 
part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury.... 
(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  (2) Compensation will not be 
payable under 38 U.S.C. 1151 for the 
continuance or natural progress of 
disease or injuries for which 
the...hospitalization, etc., was 
authorized.  

Section (c) Cause.  In determining 
whether such additional disability 
resulted from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result 
of...hospitalization, medical or surgical 
treatment... the following considerations 
will govern:  (1) It will be necessary to 
show that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment...

Section (c)(3) Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment or 
examination properly administered with 
the express or implied consent of the 
veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended final rule does not affect the outcome of this 
case, since this rule deletes the fault or accident 
requirement in section (c)(3), but does not alter the 
requirement in sections (c)(1) and (2) that additional 
disability is "proximately due" to VA action.  As the Board 
will explain, the competent evidence of record reflects that 
any sinus disorder/headaches are unrelated to VA treatment.  
Therefore, sections (c)(1) and (2), not (c)(3), are 
controlling with respect to the facts of this case.

Appellant contends and testified at an August 1989 RO 
hearing, at T.2-8, in essence, that during August-October 
1972 VA hospitalization, a cervical myelogram resulted in 
Pantopaque contrast material infiltration into the cranial 
vault and spinal canal; and that as a result of VA's failure 
to remove the residual Pantopaque contrast material, he 
incurred a chronic sinus disorder with headaches.  However, 
the salient point is that lay statements are not competent 
evidence with respect to medical causation; and appellant is 
not qualified to offer medical opinion or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The controlling facts are that during August-October 1972 VA 
hospitalization, a cervical myelogram was performed and 
appellant underwent cervical spinal fusion due to cervical 
spondylosis.  Cervical myelographic reports dated on 
September 13th and 30th, 1972 indicate that at least on the 
latter myelogram, contrast material was injected into the 
spinal canal.  In any event, none of the clinical evidence of 
record indicates that appellant incurred any chronic sinus 
disorder/headaches or complications attributable to said VA 
myelogram.  In connection with appellant's latter 
administrative tort claim pursuant to the Federal Tort Claims 
Act, a 1989 VA Office of the General Counsel "fact sheet" 
stated, in pertinent part, that during that VA 
hospitalization in question, a preliminary cervical myelogram 
included spinal x-ray with contrast material injection; that 
after injected dye was "discovered to be in an inappropriate 
space in the spinal column", the procedure was 
"immediately" discontinued; that a repeat myelogram was 
successfully performed several days later; that the contrast 
material was not removed "as the standard of medical care at 
that time did not mandate its removal."  A review by VA 
physicians concluded that permitting the dye to remain in 
appellant was not a breach of the standard of medical care 
and that the 1972 myelograms had not caused either his 
headaches or sinus condition. 

An October 1973 VA x-ray report included radiographic 
findings, with impression, pertaining to status post cervical 
spinal fusion.  Additionally, residual myelographic contrast 
material in the upper thoracic spinal canal and cranial vault 
was radiographically noted.  VA outpatient treatment records 
indicate that in June 1979, appellant complained of sinus 
drainage with headaches; and allergic rhinitis was assessed.  
A June 1979 x-ray of the paranasal sinuses was normal, 
however.  An August 1979 x-ray of the sinuses included 
radiographic findings, with impression, pertaining to mucosal 
thickening noted as probably due to old inflammatory changes 
in the right maxillary sinus.  Additionally, residual 
Pantopaque in the skull was radiographically noted.  A 
November 1979 radiographic report of the cervical and lumbar 
spine revealed residual Pantopaque in the lumbar subarachnoid 
space.  

During October 1990 private hospitalization, appellant was 
treated for and diagnosed with a left lacunar infarct.  He 
had a history of hypertension/cardiovascular disease.  A CT 
scan of the head included radiographic findings, with 
impression, pertaining to cerebral/cerebellar atrophy and 
nonhemorrhagic infarctions.  Additionally, intracranial 
Pantopaque within subarachnoid spaces from prior myelography 
was radiographically noted.  A July 1997 private medical 
statement assessed appellant's cerebrovascular accident as 
probably of brain stem origin.  A December 1997 private CT 
scan of the head noted multiple tiny densities in the 
subarachnoid space consistent with prior Pantopaque; and 
normal paranasal sinuses. 

Significantly, in connection with appellant's September 1985 
letter to a Board of Professional Medical Conduct, a 
physician responded in writing the following month and stated 
that "[i]t is absolutely impossible to remove all of the 
Pantopaque which is used in performing myelograms."  
However, regardless of whether appellant currently has 
residual Pantopaque in the cranial/spinal regions from the 
1972 VA myelogram in question, this is not determinative of 
the outcome in this case because there is absolutely no 
competent clinical evidence attributing the residual 
Pantopaque as the cause of his sinus disorder with headaches.  
In fact, in a July 1995 written statement, a VA physician 
stated that he had reviewed appellant's medical records and 
concluded that there were no complications attributable to 
said VA myelographic procedure; and that a "complication 
such as [c]hronic [s]inusitis would be a highly unlikely 
one."  Moreover, this July 1995 VA medical opinion has not 
been rebutted by any competent clinical evidence of record.  

Appellant has recently submitted a drug evaluations medical 
publication which states, in pertinent part, that with 
respect to Pantopaque, "[t]he material should be removed as 
completely as possible after the examination since if it is 
not removed, complete absorption may take several years....  
Severe arachnoiditis that causes headache, fever, meningism, 
severe back pains, pain in the lower extremities, and 
elevation of the white cell count and protein content of 
cerebrospinal fluid occurs infrequently."  However, this 
medical publication does not render the claim well grounded, 
in part because (a) it includes a generic statement of 
possible side-effects of Pantopaque-induced arachnoiditis and 
does not directly apply to the factual situation in 
appellant's case; and (b) there is absolutely no competent 
clinical evidence of record indicating that appellant 
actually incurred arachnoiditis (or incurred arachnoiditis 
due to the VA myelographic procedure in issue).  See also 
Sacks v. West, 11 Vet. App. 314 (1998), wherein the Court 
held that a medical article that included generic statement 
to the effect that a disease usually or often presents with 
certain symptoms was too general to satisfy the nexus element 
of a well-grounded service connection claim.  

In short, appellant has not shown, by competent evidence, 
that any additional disability involving a sinus condition 
with headaches resulted from a cervical myelogram performed 
at a VA hospital in 1972.  While the Board has considered the 
statements and testimonial evidence presented by appellant, 
they do not constitute competent evidence with respect to 
medical causation, diagnosis and treatment.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); and Espiritu, supra.  See 
Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), wherein the 
Court affirmed a Board decision which determined that a claim 
for § 1151 benefits was not well grounded since the veteran's 
injury was coincidental to, but not the result of, VA action.  

Accordingly, since appellant has not met the initial burden 
of submitting evidence to justify a belief by a fair and 
impartial individual that the claim for entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability involving a sinus condition with headaches 
resulting from a cervical myelogram performed at a VA 
hospital in 1972 is well grounded, the § 1151 claim is 
denied.  Grottveit, at 5 Vet. App. 93; and Grivois v. Brown, 
6 Vet. App. 136, 139 (1994). 




ORDER

Since appellant's claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability involving a sinus condition 
with headaches resulting from a cervical myelogram performed 
at a VA hospital in 1972 is not well grounded, the claim is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

